DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claims  16, 29 and 30 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claim  1, 6 and 9 are objected to because of the following informalities:
The Claims  objected to because of the following informalities:  at least Claim 1 NOT in conformance with 37 CFR 1.75(i) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim is suggest to be separated by a line indentation".
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, air velocity angle, intermediate maximum and the smaller/larger one of said maxima, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16-30   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Re claims 16, 29 and 30     the phrase " an airflow in said plane is inclined relative to said flight direction " is improper claim language rendering the claim vague and indefinite for examination. It is unclear how an airflow in said plane is inclined relative to said flight direction.

Re claims 16, 29 and 30    the phrase "said downstream winglet is adapted to produce a lift having a positive thrust component" is improper claim language rendering the claim vague and indefinite for examination. It is unclear how said downstream winglet is adapted to produce a lift having a positive thrust component, and what are the aerodynamic factors/ characteristics of a lift having a positive thrust component are based on to fulfill the limitation. 

Re claims 17       the claim comprises improper claim language rendering the claim vague and indefinite for examination.  It is unclear what are the limitations of the claim refer to.

                Re claim 17    the phrases "said dependency of said air velocity angle”. There are insufficient antecedent basis for these limitation in the claim.
                
Re claim 17    the phrases "said distance”. There are insufficient antecedent basis for these limitation in the claim.

Re claims 17, 24  the phrase "dependency of said air velocity angle" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the dependency of said air velocity angle recited in the claim refers to.

Re claim 17 the phrase "intermediate maximum" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the intermediate maximum  recited in the claim refers to.

Re claim 17    the phrases "the smaller one of said maxima”. There are insufficient antecedent basis for these limitation in the claim, and It is unclear what is the smaller one of said maxima recited in the claim refers to.

Re claim 17    the phrases "the larger one of said maxima”. There are insufficient antecedent basis for these limitation in the claim, and It is unclear what is the larger one of said maxima recited in the claim refers to.

Re claim 25    the phrases "said first winglet”. There are insufficient antecedent basis for these limitation in the claim.

Re claim 25    the phrases "said second winglet”. There are insufficient antecedent basis for these limitation in the claim.

Re claim 25    the phrases "said first winglet”. There are insufficient antecedent basis for these limitation in the claim.

Re claim 25 the phrase "if any. said at least two winglets comprise at three winglets" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the if any. said at least two winglets comprise at three winglets recited in the claim refers to.

Re claim 25       the term “a second winglet” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether a second winglet is the same said second winglet recited in claim 25 or additional/different.

Re claim 25       the term “a third winglet” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether a third winglet is the same said third winglet recited in claim 25 or additional/different.

Re claim 27   the phrase "said third winglet is adapted to produce a lift having a positive thrust component" is improper claim language rendering the claim vague and indefinite for examination. It is unclear how said third winglet is adapted to produce a lift having a positive thrust component, and what are the aerodynamic factors/ characteristics of a lift having a positive thrust component are based on to fulfill the limitation. 

The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                               Reference of prior art
Centerline Desian et al.  (DE 202014104042, Winglet für angeströmte Flächen), hereinafter 042.
Sankrithi et al. (US 20080308683, CONTROLLABLE WINGLETS).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 22 and 24-30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by 042.

Re claim 16    Referring to the figures and the Detailed Description, 042 discloses:
 A wing for an airplane having a wing length from a base body of said airplane towards an outer wing end (1), and at least two winglets on said outer wing end connected to said wing (3, 4, 5), wherein an upstream one of said winglets precedes a downstream one of said winglets in a flight direction of said airplane (3, 4), said upstream winglet producing a winglet tip vortex additionally to a wing tip vortex produced by said wing (III, a wing tip vortex produced by said wing is inherent), said winglet tip vortex and said wing tip vortex being superposed in a plane between said upstream and downstream winglets and perpendicular to said flight direction (a plane of vortex III), wherein an airflow in said plane is inclined relative to said flight direction (an airflow of vortex III), and wherein said downstream winglet is adapted to produce a lift having a positive thrust component, in said airflow (4). 

Re claim 17    Referring to the figures and the Detailed Description, 042 discloses:
 The wing of claim 16, wherein said dependency of said air velocity angle to said distance has an intermediate maximum at a select distance from said outer wing end and does not fall to values of said air velocity angle below 25% of the smaller one of said maxima, and of the larger one of said maxima, between said intermediate maximum and said outer wing end maximum (in view of 112(b), fig’s. 1 and 2). 

Re claim 22    Referring to the figures and the Detailed Description, 042 discloses:
 The wing of claim 16, wherein said upstream and said downstream winglets have an upward orientation relative to said wing in said flight direction (¶ 0011, 0013). 

Re claim 24    Referring to the figures and the Detailed Description, 042 discloses:
 The wing of claim 16, wherein said inclined airflow in said plane has a dependency of an air velocity angle relative to said flight direction to a distance from a region of a maximum air velocity angle at said outer wing end due to said superposed vortices, said dependency maintaining a value of at least 25% of said maximum air velocity angle up to a value of said distance of at least 5% of said wing length (in view of 112(b), fig’s. 1 and 2). 

Re claim 25    Referring to the figures and the Detailed Description, 042 discloses:
 The wing of claim 16, wherein said first winglet is up-wardly inclined relative to said second winglet and said second winglet is upwardly inclined relative to said third winglet, if any. said at least two winglets comprise at three winglets including said upstream winglet defining a first winglet upwardly inclined relative to said downstream winglet defining a second winglet, wherein said second winglet is upwardly inclined relative to a third winglet (fig’s. 1 and 2). 

Re claim 26    Referring to the figures and the Detailed Description, 042 discloses:
 The wing of claim 25 wherein said third winglet is downstream of said second downstream winglet (items 5, 4). 

Re claim 27    Referring to the figures and the Detailed Description, 042 discloses:
 The wing of claim 26, wherein said third winglet is adapted to produce a lift having a positive thrust component (item 5, as suggested in the drawing). 

Re claim 28    Referring to the figures and the Detailed Description, 042 discloses:
 The wing of claim 25, wherein said third winglet has a length of between 60% and 120% of said second downstream winglet which is upstream of said third winglet (item 5, as suggested in the drawing). 

Re claim 29    Referring to the figures and the Detailed Description, 042 discloses:
 An airplane having two mutually opposed wings, each wing including a wing length from a base body of said airplane towards an outer wing end, and at least two winglets on said outer wing end and connected to said wing, wherein said at least two winglets comprise an upstream one of said winglets preceding a downstream one of said winglets in a flight direction of said airplane, said upstream winglet producing a winglet tip vortex additionally to a wing tip vortex produced by said wing, said winglet tip vortex and said wing tip vortex being superposed in a plane between said upstream and downstream winglets and perpendicular to said flight direction, wherein an airflow in said plane is inclined relative to said flight direction, and wherein said downstream winglet is adapted to produce a lift having a positive thrust component, in said airflow. 
(Claim 29 is similar in scope to Claim 16, Claim 29 is rejected under the same rationale as Claim 16).

Re claim 30    Referring to the figures and the Detailed Description, 042 discloses:
A method comprising: mounting to a wing end of an airplane, a part comprising at least two winglets, the at least two winglets comprising an upstream one of said winglets positioned to precede a downstream one of said winglets in a flight direction of the airplane to which said part is mounted, said upstream winglet producing a winglet tip vortex additionally to a wing tip vortex produced by said wing, said winglet tip vortex and said wing tip vortex being superposed in a plane between said upstream and downstream winglets and perpendicular to said flight direction, wherein an airflow in said plane is inclined relative to said flight direction, and wherein said downstream winglet is adapted to produce a lift having a positive thrust component, in said airflow.
(Claim 30 is similar in scope to Claim 16, Claim 30 is rejected under the same rationale as Claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18-20 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over 042.

Re claim 18    Referring to the figures and the Detailed Description, 042 discloses the claimed invention except for said upstream winglet has a length of between 3% and 8% of said wing length. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include said upstream winglet has a length of between 3% and 8% of said wing length to obtain the best aerodynamic performance of the winglet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re claim 19    Referring to the figures and the Detailed Description, 042 discloses the claimed invention except for said upstream winglet has an aspect ratio of between 3 and 7. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include said upstream winglet has an aspect ratio of between 3 and 7 to obtain the best aerodynamic performance of the winglet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re claim 20    Referring to the figures and the Detailed Description, 042 discloses the claimed invention except for said downstream winglet has an aspect ratio of between 3 and 7. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include said downstream winglet has an aspect ratio of between 3 and 7 to obtain the best aerodynamic performance of the winglet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re claim 23    Referring to the figures and the Detailed Description, 042 discloses the claimed invention except for said downstream winglet has a spanwise length of between 105% and 180% of a spanwise length of said upstream winglet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include said downstream winglet has a spanwise length of between 105% and 180% of a spanwise length of said upstream winglet to obtain the best aerodynamic performance of the winglet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over 042 and further in view of Sankrithi.

Re claim 21    Referring to the figures and the Detailed Description, 042 fails to teach as disclosed by Sankrithi:  The wing of claim 16, wherein said downstream winglet has an asymmetric wing profile for increasing said thrust component (¶ 0007). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Sankrithi teachings of said downstream winglet has an asymmetric wing profile for increasing said thrust component into the 042 such that said downstream winglet can create an airflow over and under the airfoil that optimizes the lift generating effects of the Bernoulli principle among other things on the top of the wing, with the reduced drag produced by an airfoil that’s more or less flat on the bottom.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642